Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Kingsway Financial Services Inc. announces Normal Course Issuer Bid TORONTO, Nov. 28 /CNW/ - Kingsway Financial Services Inc. ("Kingsway") announced today that The Toronto Stock Exchange (the "Exchange") has accepted a notice filed by Kingsway of its intention to make a Normal Course Issuer Bid (the "Bid"). The notice provides that Kingsway may, during the 12 month period commencing December 2, 2008 and ending December 1, 2009, purchase on the
